Case 1:19-cv-02367-ABJ Document 36-19 Filed 12/30/19 Page 1 of 5




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit Q
                 Case 1:19-cv-02367-ABJ Document 36-19 Filed 12/30/19 Page 2 of 5




-----Original Message-----
From: [REDACTED] (DO) (FBI) <                @fbi.gov>
                                  [REDACTED]


Sent: Monday, August 6, 2018 8:52 AM
To: Goelman, Aitan <AGoelman@zuckerman.com>
Subject: RE: Peter Strzok

Aitan,

         has advised that he will need until the end of the week to submit a character reference. If AD Will has
[REDACTED]

completed the final letter in this matter before then, would you like her to wait on Mr.            character reference?
                                                                                         [REDACTED]



[REDACTED]




[REDACTED]
[REDACTED]

Office of Professional Responsibility
Federal Bureau of Investigation
[REDACTED]




-----Original Message-----
From: Goelman, Aitan [mailto:AGoelman@zuckerman.com]
Sent: Tuesday, July 31, 2018 10:54 AM
To: [REDACTED] (DO) (FBI) <[REDACTED]>
Subject: RE: Peter Strzok




No, we do not.

<https://urldefense.proofpoint.com/v2/url?u=http-3A__mm1.lettermark.net_zuckerman_card_APJP-
5F30.map&d=DwIFAg&c=kWwxgxBGq8MXL6t_SoviyQ&r=iOjjOcZMS659PA-
xjv7rFXVijE8sNUSvFN35kGR_API&m=smGkAV1St0sPS0SqcaqkNIHB3jSzg06ATU9lwa7MgXg&s=KWHZZYEf1gFkCvnCEnOo
gQknTIANWxxW085aa4977wo&e=>
[Aitan D. Goelman 202.778.1999 agoelman@zuckerman.com]<https://urldefense.proofpoint.com/v2/url?u=http-
3A__mm1.lettermark.net_zuckerman_card_APJP-
5F30.map&d=DwIFAg&c=kWwxgxBGq8MXL6t_SoviyQ&r=iOjjOcZMS659PA-

                                                              1
                     Case 1:19-cv-02367-ABJ Document 36-19 Filed 12/30/19 Page 3 of 5
xjv7rFXVijE8sNUSvFN35kGR_API&m=smGkAV1St0sPS0SqcaqkNIHB3jSzg06ATU9lwa7MgXg&s=KWHZZYEf1gFkCvnCEnOo
gQknTIANWxxW085aa4977wo&e=>



-----Original Message-----
From: [REDACTED] (DO) (FBI) [mailto:             @fbi.gov]
                                      [REDACTED]


Sent: Tuesday, July 31, 2018 10:53 AM
To: Goelman, Aitan
Subject: RE: Peter Strzok

Thanks. I have emailed Mr. [REDACTED]. Do you have an email address for Mr.                   ?
                                                                                   [REDACTED]




-----Original Message-----
From: Goelman, Aitan [mailto:AGoelman@zuckerman.com]
Sent: Tuesday, July 31, 2018 10:38 AM
To: [REDACTED] (DO) (FBI) <                 @fbi.gov>
                                 [REDACTED]


Subject: RE: Peter Strzok




             , Mr. [REDACTED] can be reached at [REDACTED]            and cell [REDACTED].
[REDACTED]




Also, please add former GC [REDACTED] to the list of references for Pete. Mr.                can be reached at [REDACTED]
                                                                                [REDACTED]




Thanks,

Aitan

<https://urldefense.proofpoint.com/v2/url?u=http-3A__mm1.lettermark.net_zuckerman_card_APJP-
5F30.map&d=DwIGaQ&c=kWwxgxBGq8MXL6t_SoviyQ&r=iOjjOcZMS659PA-xjv7rFXVijE8sNUSvFN35kGR_API&m=O-
l05kQ3p7jMz3fTuTWW6EB95cMuWh4gg8dLE-Cgzi8&s=G697mjqnNbVo1BxvxhaadQVkAM-TZnwL34BFfLtnuPI&e=>
[Aitan D. Goelman 202.778.1999 agoelman@zuckerman.com]<https://urldefense.proofpoint.com/v2/url?u=http-
3A__mm1.lettermark.net_zuckerman_card_APJP-
5F30.map&d=DwIGaQ&c=kWwxgxBGq8MXL6t_SoviyQ&r=iOjjOcZMS659PA-xjv7rFXVijE8sNUSvFN35kGR_API&m=O-
l05kQ3p7jMz3fTuTWW6EB95cMuWh4gg8dLE-Cgzi8&s=G697mjqnNbVo1BxvxhaadQVkAM-TZnwL34BFfLtnuPI&e=>



-----Original Message-----
From: [REDACTED] (DO) (FBI) [[REDACTED]@fbi.gov]
Sent: Tuesday, July 31, 2018 8:25 AM
To: Goelman, Aitan
Subject: RE: Peter Strzok

Mr. Goelman,

As part of the process before issuing a final letter, AD Will is re-reviewing the rather extensive file on this matter to
ensure 100% accuracy and that she has not missed anything. We would be happy to also have character references. I
will contact the people listed below, however, I do not have an email address for former employees. If you could please
provide one for [REDACTED], I will reach out to him. Thank you.

                                                             2
                 Case 1:19-cv-02367-ABJ Document 36-19 Filed 12/30/19 Page 4 of 5

[REDACTED]




[REDACTED]

Office of Professional Responsibility
Federal Bureau of Investigation
[REDACTED]




-----Original Message-----
From: Goelman, Aitan [mailto:AGoelman@zuckerman.com]
Sent: Monday, July 30, 2018 5:23 PM
To: [REDACTED] (DO) (FBI) <                @fbi.gov>
                                [REDACTED]


Subject: RE: Peter Strzok




       as I mentioned in our phone call today, to the extent that AD Will is considering terminating Pete instead of
[REDACTED]


moving forward with the LCA, we would ask her to contact the following people as character references for Pete, and
consider what they have to say as mitigation under the Douglas factors.

[REDACTED]




Additionally, to the extent that AD Will would like to corroborate our version of the chronology surrounding the Weiner
laptop, we'd encourage you to the read the transcripts of the interviews and any subsequent written submissions or
interviews of the following employees: [REDACTED]


Thanks,

Aitan




<https://urldefense.proofpoint.com/v2/url?u=http-3A__mm1.lettermark.net_zuckerman_card_APJP-
5F30.map&d=DwIFAg&c=kWwxgxBGq8MXL6t_SoviyQ&r=iOjjOcZMS659PA-
xjv7rFXVijE8sNUSvFN35kGR_API&m=_kxx26edv8sx7nkQoZq-tMPbJ5K0W1FG9nxloxhgE-
Q&s=7B1WCxImahZDWxppN9UYMur6lk1FdENBe_Qv6zs8et0&e=>
[Aitan D. Goelman 202.778.1999 agoelman@zuckerman.com]<https://urldefense.proofpoint.com/v2/url?u=http-
3A__mm1.lettermark.net_zuckerman_card_APJP-

                                                           3
                 Case 1:19-cv-02367-ABJ Document 36-19 Filed 12/30/19 Page 5 of 5
5F30.map&d=DwIFAg&c=kWwxgxBGq8MXL6t_SoviyQ&r=iOjjOcZMS659PA-
xjv7rFXVijE8sNUSvFN35kGR_API&m=_kxx26edv8sx7nkQoZq-tMPbJ5K0W1FG9nxloxhgE-
Q&s=7B1WCxImahZDWxppN9UYMur6lk1FdENBe_Qv6zs8et0&e=>



-----Original Message-----
From: [REDACTED] (DO) (FBI) [mailto:            @fbi.gov]
                                     [REDACTED]


Sent: Monday, July 30, 2018 12:36 PM
To: Goelman, Aitan
Subject: Peter Strzok

Aitan,

I will let you know when the final letter is sent to Mr. Strzok's AD.

[REDACTED]

Office of Professional Responsibility
Federal Bureau of Investigation
[REDACTED]




                                                               4
